DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 13-22  are allowed.
The invention is directed to systems and methods for scheduling and controlling asynchronous tasks to provide deterministic behavior in time-partitioned operating systems. Each of the independent claims 1, 8 and 14 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A synchronous computer-controlled communications network comprising: an Ethernet network switch; one or more avionics computers communicatively coupled in the synchronous computer-controlled communications network, and one or more end systems communicatively coupled in the synchronous computer-controlled communications network, wherein each of the one or more end systems is communicatively coupled with at least one of the one or more avionics computers, wherein the synchronous computer-controlled communications network is synchronized by a synchronization schedule that provides a common start time of a Major Time Frame or a start of a particular partition of the one or more avionics computers based on a user configuration, wherein a first avionics computer of the one the ESF indicates that the first avionics computer is ready to integrate in a configured synchronous computer-controlled communications network, and wherein the first avionics computer is configured to receive a network notification, a health and status notification, or both from the 2Application No. : 16/445,197Attorney Docket No.: 0192.0265/18-3376-US-NP Ethernet network switch indicating how to proceed to integrate into the configured synchronous computer-controlled communications network, and wherein the Ethernet network switch is configured to receive the ESF from the first avionics computer through a first end system of the one or more end system, process the ESF based on a network configuration, and transmit the network notification, the health and status notification, or both to each avionic computer of the one or more avionics computers on the synchronous computer- controlled communications network.
	Regarding claim 8, A computer-implemented method of providing a common start time for an application partition schedule for communicating parties in a synchronous computer-controlled communications network, the method comprising: providing, by an avionics computer, a readiness signal to an end system associated with the avionics computer, wherein the readiness signal indicates the avionics computer readiness to integrate into a synchronous network; providing, by the avionics computer, an Event Synchronous Frame (ESF) to an Ethernet switch through the end system; receiving, by the avionics computer, a response from the end system based on the readiness signal; receiving, by the avionic computer, a network health and status for other avionic computers on the synchronous computer-controlled communications network; and executing, by the avionics computer in the synchronous computer- 
Regarding claim 14, A computer-implemented method of providing a common start time for an application partition schedule for communicating parties in a synchronous computer- controlled communications network, the method comprising: executing, by an avionics computer on the synchronous computer- controlled communications network, a synchronization schedule, wherein the synchronization schedule provides a common start time for an application partition schedule; providing, by the avionics computer on the sync network, an Event Synchronous Frame (ESF) to an associated end system; 5Application No. : 16/445,197Attorney Docket No.: 0192.0265/18-3376-US-NP providing, by the associated end system, the ESF to a network switch when a corresponding avionics computer is ready to integrate in the synchronous network; receiving, by the associated end system, a network status from the network switch to be provided to the avionics computer; receiving, by the network switch, EFS from the associated end system on the synchronous network; processing, by the network switch, the EFS based on a network configuration; and transmitting, by the network switch, the network status to each avionics computer on the synchronous network through associated end systems. 
	Therefore, the independent claims 1, 8 and 14 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Saint Etienne et al. (US 7,242,683 B2) discloses a switched full-duplex Ethernet type communication network and a process for implementation of this network, particularly in avionics.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/1/2021


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473